212 F.2d 205
GEMOLOGICAL INSTITUTE OF AMERICA, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 13576.
United States Court of Appeals Ninth Circuit.
April 14, 1954.

Petition to Review a Decision of the Tax Court of the United States.
Dana Latham, Austin H. Peck, Jr., Henry C. Diehl, Los Angeles, Cal., for petitioner.
H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack, Robert N. Anderson, Gecelia H. Goetz, Sp. Assts. to Atty. Gen., Charles W. Davis, Chief Counsel, Bureau of Internal Revenue, John J. Kelly, Jr., Sp. Asst. to Atty. Gen., Washington, D.C., for respondent.
Before MATHEWS, STEPHENS and BONE, Circuit Judges.
PER CURIAM.


1
On the grounds and for the reasons stated in its opinion, 17 T.C. 1604, the decision of the Tax Court is affirmed.